Citation Nr: 1604089	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO. 09-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to April 1986, and had additional Reserve service.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Veteran was afforded a hearing before a Decision Review Officer (DRO), and a transcript of the hearing is of record.  In September 2012, the Board remanded the case for additional development.


FINDING OF FACT

The Veteran's sarcoidosis is not etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for sarcoidosis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, this case was remanded by the Board in September 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that "a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the September 2012 remand was to determine the Veteran's service status on June 20, 1986, and to obtain a VA examination and opinion if it was determined the Veteran was on active duty or active duty for training on that date.  A review of the record indicates that there has been substantial compliance with the September 2012 remand.  Specifically, the RO obtained the Veteran's pay records for June 1986, which show the Veteran did not serve on active duty or active duty for training on June 20, 1986.  The RO therefore was not required to obtain a VA examination or opinion.  As such, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's prior remand directives, and the Board may now proceed with the adjudication of the claim.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letter dated in March 2006, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records (STRs), VA and private treatment records, and lay statements are of record.  In addition, while the Board has considered whether a VA examination is warranted, as explained below, a VA examination and opinion are unnecessary in this case.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Active military, naval, and air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

In the line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the appellant's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease or death occurred in the line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m) (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Merits of the Claim

The Veteran asserts that service connection is warranted for sarcoidosis because it was incurred in the line of duty during training with his Army Reserve unit.  Initially, the Board notes that the medical evidence of record shows diagnoses of sarcoidosis between 1991 and 2009, with some question as to whether the Veteran received treatment for the condition as early as June 1986.  Therefore, a current disability is established for service connection purposes.

The record reflects that the Veteran was transferred to his Army Reserve unit in April 1986.  On the evening of June 21, 1986, at Fort Hood, Texas, the Veteran reported that he had been feeling well the day before, but on the evening of June 20, 1986, he drank a few beers, thought he was bitten by a few mosquitos, and told his friends he was not feeling well.  The Veteran was checked into Darnell Hospital at Fort Hood on June 24, 1986, and discharged on July 15, 1986.  His diagnosis on discharge was "pulmonary infiltrate - resolved, etiology undetermined."  The Veteran asserts that his current sarcoidosis disability is etiologically related to this June 1986 condition and treatment.

Noting that service connection is warranted only for diseases incurred during periods of active duty or active duty for training, and that the record was unclear as to the Veteran's service status on June 20, 1986, when he first reported feeling ill, the Board remanded the case for further development in September 2012.  The Board instructed the RO to contact the 141st Field Service ARN in Tyler, Texas and/or Fort Hood, Texas to determine the Veteran's exact dates of service in June 1986, and whether such service was active duty for training or inactive duty for training.  The Board also noted 38 C.F.R. § 3.303(c) (2015), which provides that conditions of an infectious nature will be found to preexist service if manifested in less than the condition's incubation period from the date a veteran reported for duty.  Thus, the Board instructed the RO to obtain a clinical opinion as to the incubation period of the Veteran's June 1986 illness if it was determined that the Veteran was on active duty or active duty for training when the illness manifested.  

The RO subsequently requested records from the Department of U.S. Army Reserves and the Defense Finance and Accounting Service (DFAS).  In response, the RO received a document reflecting all of the dates in June 1986 that the Veteran was paid for military service.  The document shows the Veteran was only paid for service on June 7 and 8, 1986.  Because these pay records make clear that the Veteran was neither on active duty nor active duty for training on June 20, 1986, when he asserted his current disability was incurred, the Board finds that service connection for sarcoidosis is not warranted.  

The Board has considered whether the provision of a VA medical examination and opinion is warranted in this case.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  In this case, the Veteran has claimed that his current sarcoidosis disability is related to treatment for a lung condition in June 1986.  The Board, however, has determined that the Veteran was not on active duty or active duty for training at the time the June 1986 condition manifested.  Therefore, even if a medical opinion linked the Veteran's sarcoidosis to the June 1986 condition, service connection would not be warranted.  Accordingly, a VA examination and opinion would not assist the Veteran.

As the weight of the evidence is against finding that the Veteran's current disability is related to active service, service connection must be denied, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for sarcoidosis is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


